DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 23, 2022 was filed after the mailing date of the Non-Final Rejection on January 25, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
In response to the amendment filed on Applicant’s arguments filed June 22, 2022, amended claims 1, 4-5, 9, 11, 14-15 and 19 and new claims 21-22 are entered. Claims 3 and 13 are cancelled. Claims 1-2, 4-12 and 14-22 are pending.
Response to Arguments
Applicant’s arguments, see Remarks filed, filed June 21, 2022, with respect to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments, see Remarks filed, filed June 21, 2022, with respect to the rejections of claims 1-20 under U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hayter (US 2017128007 A1; cited by applicant).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-12 and 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the plurality of global metrics are chosen from: Global Metric 1; Global Metric 2; Global Metric 3; Global Metric 4; and Global Metric 5”. It is unclear whether the plurality of global metrics is all five of the global metrics, a combination of the five global metrics or just one of the five global metrics. For the purposes of examination, it will be interpreted that only one is chosen. 
	Claims 2, 4-10 and 21 are rejected by virtue of dependency on claim 1 and because they inherit and do not remedy the deficiencies of claim 1. 
	Claim 4 recites “wherein one of the weighting factors comprises a derived function”. It is unclear which one of the weighting factors this is referring to which would define the meets and bounds of the limitation, whether it be A, B or C, a combination of A, B or C, all of them or just one of them. For the purposes of examination, it will be interpreted that A will be the weighting factor that comprises the derived function.
Claim 5 recites “wherein one of the weighting factors comprises is based on a rate of change”. It is unclear which one of the weighting factors this is referring to which would define the meets and bounds of the limitation, whether it be A, B or C, a combination of A, B or C, all of them or just one of them. For the purposes of examination, it will be interpreted that A will be based on a rate of change.
Claim 11 recites “the plurality of global metrics are chosen from: Global Metric 1; Global Metric 2; Global Metric 3; Global Metric 4; and Global Metric 5”. It is unclear whether the plurality of global metrics is all five of the global metrics, a combination of the five global metrics or just one of the five global metrics. See MPEP 2173.05(h) I. For the purposes of examination, it will be interpreted that only one is chosen.
Claims 12, 14-20 and 22 are rejected by virtue of dependency on claim 11 and because they inherit and do not remedy the deficiencies of claim 11. 
Claim 14 recites “wherein one of the weighting factors comprises a derived function”. It is unclear which one of the weighting factors this is referring to which would define the meets and bounds of the limitation, whether it be A, B or C, a combination of A, B or C, all of them or just one of them. For the purposes of examination, it will be interpreted that A will be the weighting factor that comprises the derived function.
Claim 15 recites “wherein one of the weighting factors comprises is based on a rate of change”. It is unclear which one of the weighting factors this is referring to which would define the meets and bounds of the limitation, whether it be A, B or C, a combination of A, B or C, all of them or just one of them. For the purposes of examination, it will be interpreted that A will be based on a rate of change.
Claim 21 recites “wherein one of the weighting factors comprises is based on a weight category of the individual”. It is unclear which one of the weighting factors this is referring to which would define the meets and bounds of the limitation, whether it be A, B or C, a combination of A, B or C, all of them or just one of them. For the purposes of examination, it will be interpreted that A will be based on a weight category of the individual.
Claim 22 recites “wherein one of the weighting factors comprises is based on a weight category of the individual”. It is unclear which one of the weighting factors this is referring to which would define the meets and bounds of the limitation, whether it be A, B or C, a combination of A, B or C, all of them or just one of them. For the purposes of examination, it will be interpreted that A will be based on a weight category of the individual.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6, 8-12, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayter (US 20170128007 A1; cited by applicant) in view of Ward (US 20080125636 A1; previously cited).

With respect to claim 1, Hayter discloses
A method (see paragraph 0079 and Fig. 3A, method #300) comprising:
	receiving (see paragraph 0082, receiving analyte data; and see paragraph 0081, analyte data is monitored at step 304), by a processor (see paragraph 0079, method may be performed by a processor), glucose data associated with an individual (see paragraph 0030, analyte can be glucose of a user) from a metabolic sensor (see paragraph 0040-0041, analyte sensor #104);
	receiving, by the processor, food intake information associated with the individual (see paragraph 0082, logging of meal information by the user; and see Fig. 3A #302 and #312).
	calculating, by the processor, a plurality of global metrics (see paragraph 0136, the glycemic implant of the meal event is determined quantitatively; and see Fig. 3A #314 and #316), wherein each global metric is based on a glucose variability (GV) (see paragraph 0136, glycemic impact is determined quantitatively in terms of glucose level), a glucose load (GL) (see paragraph 0136, glycemic impact is determined quantitatively in terms of the median and mean glucose level; the instant applicant states in paragraph 0038 that the glucose load is the mean glucose level), and a post-prandial peak (PPP) (see paragraph 0136, glycemic impact is determined quantitatively in terms of a maximum peak of glucose; and see paragraph 0137, meal glucose peaks), wherein the glucose variability is calculated from the glucose data associated with the individual (see paragraph 0136, (see paragraph 0136, glycemic impact is determined quantitatively in terms of glucose level based on the glucose data of the user);
	determining, by the processor, an individualized metric by correlating the food intake information associated with the individual to the plurality of global metrics (see paragraph 0137, the meal event detector outputs information about the glycemic response to the meal that is used to characterize the magnitude of the response and the difference in the glucose values can provide a delta glucose measure of the glycemic response; and see paragraph 0136, analyte data corresponding to the meal event; and see Fig. 3A #318); and
	recommending, by the processor, a behavior modification based on the individualized metric (see paragraph 0149, a medication or treatment output can be issued; and see Fig. 3A #320);
	wherein the plurality of global metrics are chosen from:
Global Metric 1 = A*GV + B*GL + C*PPP (see paragraph 0136, the glycemic impact is determined quantitatively in terms of the glucose level, mean glucose level, a maximum peak of glucose after meals and any combination thereof which means that they can be added together; and see paragraph 0138, the sum of glucose values can be calculated and each metric can be used to rank and/or sort the glycemic response to meals); 
Global Metric 2 = C*PPP/(A*GV +B*GL);
Global Metric 3 = A*GV/b*GL + PPP;
Global Metric 4 = (A*GV + C*PPP)/B*GL; and
Global Metric 5 = C*PPP(A*GV + B*GL);
[…].
	Hayter does not disclose wherein A, B and C are weighting factors used to combine the glucose variability, the glucose load and the post-prandial peak.
	Ward teaches weighting factors (see paragraph 0024, metrics to evaluate an individual’s glucose level control may be weighted differently as desired).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayter with the weighting factors taught by Ward because it would have resulted in the predictable result of weighting recent glucose values more heavily than a more distant glucose value (Ward: see paragraph 0046) when determining a metric.

With respect to claim 2, all limitations of claim 1 apply in which Hayter further discloses the processor is in communication with or is part of a mobile device (see paragraph 0079, the processors can be implemented on a smart phone).

With respect to claim 6, all limitations of claim 1 apply in which Hayter further discloses receiving the food intake information comprises:
	receiving an image of a food item (see paragraph 0117, user has option to input an image of the meal);
	using image recognition to identify the food item (see paragraph 0118, image recognition techniques can be done to identify attributes of the meal); and 
	receiving input on an amount of the food item consumed (see paragraph 0118, user can specify portion amount of the food).

With respect to claim 8, all limitations of claim 1 apply in which Hayter further discloses the determining of the individualized metric comprises learning from historical food intake information received (see paragraph 0113, the average glycemic response of all other meals can be displayed and an indication of the difference can be calculated) and historical metabolic index calculations (see paragraph 0042, stored historical analyte related data).

With respect to claim 9, all limitations of claim 1 apply in which Hayter further discloses the behavior modification recommendation includes at least one of a type of food to eat, a sequence in which to eat different food types, a timing of meals during a day, or a timing of exercise in relation to a meal and exercise (see paragraph 0199, recommendation as to how a meal can be adjusted such as meal contents, meal times, elimination of snacks, and adjustments to medications).

With respect to claim 10, all limitations of claim 1 apply in which Hayter further discloses the processor is part of a device having a display screen with a lock screen, home screen or wallpaper feature (see paragraph 0116, standard lock screen notification shows glucose result on the display); the lock screen, home screen or wallpaper is modified based on the glucose data associated with the individual from the metabolic sensor (see paragraph 0116, standard lock screen notification shows glucose result on the display).

With respect to claim 11, 
A system comprising:
	a metabolic sensor configured to measure glucose data associated with an individual (see paragraph 0040-0041, analyte sensor #104; and see paragraph 0030, analyte can be glucose of a user); and 
	a processor (see paragraph 0079, method may be performed by a processor) configured to:
		receive the glucose data associated with the individual from the metabolic sensor (see paragraph 0082, receiving analyte data; and see paragraph 0081, analyte data is monitored at step 304);
receive food intake information associated with the individual (see paragraph 0082, logging of meal information by the user; and see Fig. 3A #302 and #312);
calculate a plurality of global metrics, (see paragraph 0136, the glycemic implant of the meal event is determined quantitatively; and see Fig. 3A #314 and #316), wherein each global metric is based on a glucose variability (GV) (see paragraph 0136, glycemic impact is determined quantitatively in terms of glucose level), a glucose load (GL) (see paragraph 0136, glycemic impact is determined quantitatively in terms of the median and mean glucose level; the instant applicant states in paragraph 0038 that the glucose load is the mean glucose level), and a post-prandial peak (PPP) (see paragraph 0136, glycemic impact is determined quantitatively in terms of a maximum peak of glucose; and see paragraph 0137, meal glucose peaks), wherein the glucose variability is calculated from the glucose data associated with the individual (see paragraph 0136, (see paragraph 0136, glycemic impact is determined quantitatively in terms of glucose level based on the glucose data of the user);
determine an individualized metric by correlating the food intake information associated with the individual to the plurality of global metrics (see paragraph 0137, the meal event detector outputs information about the glycemic response to the meal that is used to characterize the magnitude of the response and the difference in the glucose values can provide a delta glucose measure of the glycemic response; and see paragraph 0136, analyte data corresponding to the meal event; and see Fig. 3A #318); and
recommend a behavior modification based on the individualized metric (see paragraph 0149, a medication or treatment output can be issued; and see Fig. 3A #320);
wherein the plurality of global metrics are chosen from:
Global Metric 1 = A*GV + B*GL + C*PPP (see paragraph 0136, the glycemic impact is determined quantitatively in terms of the glucose level, mean glucose level, a maximum peak of glucose after meals and any combination thereof which means that they can be added together; and see paragraph 0138, the sum of glucose values can be calculated and each metric can be used to rank and/or sort the glycemic response to meals);
Global Metric 2 = C*PPP/(A*GV +B*GL);
Global Metric 3 = A*GV/b*GL + PPP;
Global Metric 4 = (A*GV + C*PPP)/B*GL; and
Global Metric 5 = C*PPP(A*GV + B*GL);
[…].
	Hayter does not disclose wherein A, B and C are weighting factors used to combine the glucose variability, the glucose load and the post-prandial peak.
	Ward teaches weighting factors (see paragraph 0024, metrics to evaluate an individual’s glucose level control may be weighted differently as desired).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayter with the weighting factors taught by Ward because it would have resulted in the predictable result of weighting recent glucose values more heavily than a more distant glucose value (Ward: see paragraph 0046) when determining a metric.

With respect to claim 12, all limitations of claim 11 apply in which Hayter further discloses the processor is in communication with or is part of a mobile device (see paragraph 0079, the processors can be implemented on a smart phone).

With respect to claim 16, all limitations of claim 11 apply in which Hayter further discloses receiving the food intake information comprises:
	receiving an image of a food item (see paragraph 0117, user has option to input an image of the meal);
	using image recognition to identify the food item (see paragraph 0118, image recognition techniques can be done to identify attributes of the meal); and 
	receiving input on an amount of the food item consumed (see paragraph 0118, user can specify portion amount of the food).

With respect to claim 18, all limitations of claim 11 apply in which Hayter further discloses the determining of the individualized metric comprises learning from historical food intake information received (see paragraph 0113, the average glycemic response of all other meals can be displayed and an indication of the difference can be calculated) and historical metabolic index calculations (see paragraph 0042, stored historical analyte related data).

With respect to claim 19, all limitations of claim 11 apply in which Hayter further discloses the behavior modification recommendation includes at least one of a type of food to eat, a sequence in which to eat different food types, a timing of meals during a day, or a timing of exercise in relation to a meal and exercise (see paragraph 0199, recommendation as to how a meal can be adjusted such as meal contents, meal times, elimination of snacks, and adjustments to medications).

With respect to claim 20, all limitations of claim 11 apply in which Hayter further discloses the processor is part of a device having a display screen with a lock screen, home screen or wallpaper feature (see paragraph 0116, standard lock screen notification shows glucose result on the display); the lock screen, home screen or wallpaper is modified based on the glucose data associated with the individual from the metabolic sensor (see paragraph 0116, standard lock screen notification shows glucose result on the display).

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayter in view of Ward as applied to claims 1 and 11 respectively and further in view of Vinas (US 20190192774 A1).

With respect to claim 4, all limitations of claim 1 apply in which Hayter and Ward do not teach one of the weighting factors comprises a derived function, the derived function being based on a weight category of the individual.
	Vinas teaches a derived function, the derived function being based on a weight category of the individual (see paragraph 0035, W is weight of user; and see equation 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayter and Ward with the teachings of Vinas because it would have resulted in the predictable result of personalizing a function based on the user’s weight (Vinas: see paragraph 0035) to account for various and fluctuations in weight.

With respect to claim 5, all limitations of claim 1 apply in which Hayter and Ward do not teach one of the weighting factors is based on a rate of change of the post-prandial peak.
	Vinas teaches a rate of change of the post-prandial peak (see paragraph 0036, post-prandial glucose peak).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayter and Ward with the teachings of Vinas because it would have resulted in the predictable result of personalizing a function based on a change in glucose levels after a meal to account for real time changes in blood glucose (Vinas: see paragraph 0012 and 0036).

With respect to claim 14, all limitations of claim 11 apply in which Hayter and Ward do not teach one of the weighting factors comprises a derived function, the derived function being based on a weight category of the individual.
	Vinas teaches a derived function, the derived function being based on a weight category of the individual (see paragraph 0035, W is weight of user; and see equation 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayter and Ward with the teachings of Vinas because it would have resulted in the predictable result of personalizing a function based on the user’s weight (Vinas: see paragraph 0035).

With respect to claim 15, all limitations of claim 11 apply in which Hayter and Ward do not teach one of the weighting factors is based on a rate of change of the post-prandial peak.
	Vinas teaches a rate of change of the post-prandial peak (see paragraph 0036, post-prandial glucose peak).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayter and Ward with the teachings of Vinas because it would have resulted in the predictable result of personalizing a function based on a change in glucose levels after a meal to account for real time changes in blood glucose (Vinas: see paragraph 0012 and 0036).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hayter in view of Ward as applied to claims 1 and 11 respectively and further in view of Budiman (US 20110098548 A1; previously cited).

With respect to claim 7, all limitations of claim 1 apply in which Hayter and Ward do no teach receiving the food intake information associated with the individual comprises: receiving an audio input of the food intake information; and using voice recognition to analyze the audio input.
	Budiman teaches receiving an audio input of the food intake information (see paragraph 0048-0050, audible display is part of the input device which includes voice activated circuitry responsive to voice commands) and using voice recognition to analyze the audio input (see paragraph 0048, audio recognition capabilities via coded patterns).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayter and Ward with the teachings of Budiman because it would have resulted in the predictable result of communicating information about food intake via audio input to provide a simple input function (Budiman: see paragraph 0168).

With respect to claim 17, all limitations of claim 11 apply in which Hayter and Ward do no teach receiving the food intake information associated with the individual comprises: receiving an audio input of the food intake information; and using voice recognition to analyze the audio input.
	Budiman teaches receiving an audio input of the food intake information (see paragraph 0048-0050, audible display is part of the input device which includes voice activated circuitry responsive to voice commands) and using voice recognition to analyze the audio input (see paragraph 0048, audio recognition capabilities via coded patterns).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayter and Ward with the teachings of Budiman because it would have resulted in the predictable result of communicating information about food intake via audio input to provide a simple input function (Budiman: see paragraph 0168).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hayter in view of Ward as applied to claims 1 and 11 respectively and further in view of Cioanta (US 20180221688 A1).

With respect to claim 21, all limitations of claim 1 apply in which Hayter and Ward do not teach one of the weighting factors is based on a weight category of the individual, wherein: the weighting factor for A for GV is higher for overweight and obese categories than for lower and normal weight categories; the weighting factor for B for GL is higher for individuals in lower weight categories; or the weighting factor for C for PPP is lower for a morbidly obese category compared to the overweight category.
 	Cioanta teaches weighting factors for A for GV is higher for overweight and obese categories than for lower and normal weight categories (see paragraph 0023, the body mass index is a value derived from the weight of a user and commonly accepted ranges for overweight is 25-30, for obese is over 30 and for normal is 18.5 to 25 where the overweight and obese categories would have higher weighting factors).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayter and Ward with the teachings of Cioanta because it would have resulted in the predictable result of considering a user’s degree of obesity (Cioanta: see paragraph 0020-0021) to understand the variations in glucose levels.

With respect to claim 22, all limitations of claim 11 apply in which Hayter and Ward do not teach one of the weighting factors is based on a weight category of the individual, wherein: the weighting factor for A for GV is higher for overweight and obese categories than for lower and normal weight categories; the weighting factor for B for GL is higher for individuals in lower weight categories; or the weighting factor for C for PPP is lower for a morbidly obese category compared to the overweight category.
 	Cioanta teaches weighting factors for A for GV is higher for overweight and obese categories than for lower and normal weight categories (see paragraph 0023, the body mass index is a value derived from the weight of a user and commonly accepted ranges for overweight is 25-30, for obese is over 30 and for normal is 18.5 to 25 where the overweight and obese categories would have higher weighting factors).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hayter and Ward with the teachings of Cioanta because it would have resulted in the predictable result of considering a user’s degree of obesity (Cioanta: see paragraph 0020-0021) to understand the variations in glucose levels.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791